DETAILED ACTION
This office action is in response to communications filed on 6/6/2022, concerning application number 16/729,584.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on June 6, 2022.
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed June 6, 2022, have been fully considered but they are not persuasive. 
Applicant argues that 

    PNG
    media_image1.png
    170
    807
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  Masias discloses “diaphragm assembly 36 is operatively connected to valve plug 28 such that valve plug 28 moves with diaphragm assembly 36 to move valve plug 28 into and out of sealing engagement with valve seat 25.”(Para 0027). Paragraph 0047 describes the balancing of the valve after the imbalancing of the valve 28. (“As the pressure of the process fluid at fluid outlet 25 continues to increase above the first setpoint of second pilot 60, second pilot 60 will move from the closed to the open position. As second pilot 60 moves back to the open position, first diaphragm assembly 66 will move plug 78 away from seat 79 and allow the flow of pressurized fluid from pressure stabilizer 80 into second chamber 72, which will re-pressurize second chamber 39 of actuator assembly 30. As the pressure in second chamber 39 increases, diaphragm assembly 36 will move valve plug 28 away from valve seat 25 and to the open position and automatically reset pressure regulator 20. As the forces acting on both sides of diaphragm assembly 36 rebalance, pressure regulator 20 will remain in the open position. Second pilot 60 can also include restrictor 75 to adjust the filling speed of second chamber 39 to any desired speed.” (Para 0047).) 
The Applicant further describes the balancing of the plug “[Masias] explains that his diaphragm  sees balance or imbalance in pressure forces.” Again, the diaphragm is connected and part of the plug 28.
Therefore, Masias discloses a pressure-balance plug.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Blann et al. (US 6,415,815, hereinafter “Blann”).
Regarding claim 1, Masias discloses a pressure regulator (20, 30), comprising: a pressure-balanced plug (28); a pneumatic actuator (30) coupled with the pressure-balanced plug (28); a pilot unit (40) disposed on the pneumatic actuator (30), the pilot unit comprising a first pilot valve (40) and orifice (55); and conduit (53) coupling the pilot unit (40) with the pneumatic actuator (30).

    PNG
    media_image2.png
    495
    561
    media_image2.png
    Greyscale

MASIAS – ANNOTATED FIGURE 1
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).
Regarding claim 2, Masias discloses the pressure-balanced plug (28) comprises a first member (ann. fig. 1) and a second member (ann. fig. 1) that are separable from one another.
Regarding claim 3, Masias discloses the pressure-balanced plug (28) comprises an outer circumferential seal (ann. fig. 1).
Regarding claim 4, Masias discloses a cage (ann. fig. 1) with a peripheral wall (ann. fig. 1) forming a hollow cylinder, wherein the pressure-balanced plug (28) is disposed inside of the hollow cylinder and forms a circumferential seal therewith.
Regarding claim 6, Masias discloses the pilot unit comprises: a fixed differential pressure pilot valve (80, orifice is fixed because of fixed sized orifice 98); and a variable differential pressure pilot valve (40, orifice is variable because of needle valves 55).
Regarding claim 7, Masias discloses a second pilot valve (80) and wherein the orifice is a fived orifice (55, ann. fig. 1 illustrates multiple orifices with needle valves 55 in both the first 40 and second 60 pilot valves).
Regarding claim 8, Masias discloses the pneumatic actuator (30) comprises a diaphragm (36) creating a pair of separate, airtight chambers (upper chamber 38 and lower chamber 39), and wherein the conduit (53) couples the pilot (40) unit to each of the separate, airtight chambers.
Regarding claim 9, Masias discloses a diaphragm (36) disposed in the pneumatic actuator (30); and a valve stem (ann. fig. 1) coupled on one end to the diaphragm (36) and on the other end to the pressure- balanced plug (28).
Regarding claim 10, Masias discloses an apparatus (10), comprising: a valve body (24, 26) with flanged ends; a trim assembly disposed in the valve body (22), the trim assembly comprising a cage (ann. fig. 1), a plug (28) disposed in the cage, and a seat (ann. fig. 1) disposed at one end of the cage, the plug (28) having openings (ann. fig. 1) to allow fluid to flow through the plug; a valve stem (ann. fig. 1) coupled with the plug; an actuator (30) coupled with valve stem, the actuator (30) comprising a diaphragm (36) and a spring (ann. fig. 1); and pilot valves (40, 80) plumbed to the actuator (30), the pilot valves comprising a first pilot valve (40) and a second pilot valve (80), one each with a fixed differential pressure (80, orifice is fixed because of fixed sized orifice 98) and a variable differential pressure and a variable differential pressure pilot valve (40, orifice is variable because of needle valves 55); and an orifice (55, ann. fig. 1 illustrates multiple orifices with needle valves 55 in both the first 40 and second 60 pilot valves).
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).
Regarding claim 13, Masias discloses an actuator housing (32) that is removably coupled (connected with bolts as illustrated in ann. fig. 1) to the valve body (22), the actuator housing (32) comprising a pair of members (ann. fig. 1) that mate with each other along a peripheral edge and form an internal chamber (38, 39), wherein the diaphragm (36)  and spring (ann. fig. 1) are disposed in the internal chamber (38, 39).
Regarding claim 14, Masias discloses the diaphragm (36) creates an upper chamber (38) and a lower chamber (39) in the actuator (30), and wherein the variable differential pilot valve (40) is plumbed to both the upper chamber (38) and the lower chamber (39).
Regarding claim 15, Masias discloses the pilot valves (40, 60, 80) are plumbed to one another in series with the variable differential pilot valve (40) immediately upstream of the actuator (30).
Regarding claim 16, Masias discloses the plug (28) has a bifurcated design.
Regarding claim 17, Masias discloses a system (10), comprising: a flow control comprising a pressure-balanced valve (80); an actuator (30) having a housing (32) and a diaphragm (36) disposed inside of the housing (32) and coupled with the pressure-balanced valve (80), the diaphragm (36) creating two separate, airtight chambers (38, 39) in the housing (32), one on each side of the diaphragm (36); a control system, the control system comprising a fixed differential pilot valve (80, orifice is fixed because of fixed sized orifice 98) and a variable differential pilot valve (40, orifice is variable because of needle valves 55; also pilot valve is adjustable by threaded element 50).and conduit (93 and 53) coupling the variable differential pressure pilot valve (40) to both chambers in the housing (32), and an orifice (55) in flow connection with the variable differential pressure pilot valve (40).
Regarding claim 18, Masias discloses a fixed orifice (55).
Regarding claim 19, Masias discloses the housing (32) removeably mounts to the flow control (the housing 32 is connected to the flow control pilot valves by conduits, and the housing 32 is connected to the valve body 22 by bolts, as illustrated in ann. fig. 1).
Regarding claim 20, Masias discloses the control system removeably mounts to the housing (the housing 32 is connected to the flow control pilot valves by conduits, and the housing 32 is connected to the valve body 22 by bolts, as illustrated in ann. fig. 1).
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Blann et al. (US 6,415,815, hereinafter “Blann”), as applied above, in further view of Diaz et al. (US PG PUB 2014/0090725).
Regarding claim 5, Masias, as modified above, discloses the pilot unit (40) comprises: a manifold with an internal flow network; and a pair of pilot valves disposed on the manifold and in flow connection with one another via the internal flow network.
Masias as modified above substantially discloses the invention as claimed, except a manifold with an internal flow network and a pair of pilot valves disposed on the manifold.
Diaz teaches a manifold with an internal flow network (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54); and a pair of pilot valves (52, 54) disposed on the manifold (fig. 2) and in flow connection with one another via the internal flow network.

    PNG
    media_image3.png
    429
    381
    media_image3.png
    Greyscale

DIAZ – FIGURE 3
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by the combination of Masias and Blann, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
Regarding claim 11, Masias, as modified above substantially discloses the invention as claimed, except a manifold with an internal flow network and a pair of pilot valves disposed on the manifold.
Diaz teaches a manifold with an internal flow network (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54), wherein the pilot valves (52, 54) reside on the manifold and are in flow connection with one another via the internal flow network.
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by the combination of Masias and Blann, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
Regarding claim 12,  Masias as modified above substantially discloses the invention as claimed, except a manifold comprising a first ported block and a second ported block coupled with one another, the first ported block and the second ported block forming an internal flow network; and a fixed orifice device disposed in the second ported block, wherein the pilot valve are disposed on the first ported block and are in flow connection with one another and with the fixed orifice via the internal flow network. 
Diaz teaches a manifold (10) comprising a first ported block (52) and a second ported block (54) coupled with one another, the first ported block and the second ported block forming an internal flow network (manifold 10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and orifice device 54); and a orifice device (54) disposed in the second ported block, wherein the pilot valve (52) are disposed on the first ported block and are in flow connection with one another and with the fixed orifice via the internal flow network.
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by the combination of Masias and Blann, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753